Citation Nr: 1011994	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-17 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel









INTRODUCTION

The Veteran had active service from June 1950 to September 
1953, and from May 1957 to August 1971.  He died in early-
2006.  The Appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied her claim for service 
connection for the cause of the Veteran's death.

In her May 2008 Appeal To Board Of Veterans' Appeals (VA Form 
9), the Appellant requested a Travel Board hearing.  In an 
April 2009 letter, she was notified that his hearing had been 
scheduled for May 14, 2009, but she failed to appear for the 
proceeding and has not provided an explanation for her 
absence or requested to reschedule the hearing.  As such, her 
hearing request is considered withdrawn.  38 C.F.R. § 
20.704(d) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from this remand, it is necessary to ensure 
there is a complete record upon which to decide this appeal 
so the Appellant is afforded every possible consideration.

In this case, the Veteran was service-connected for the 
following disabilities at the time of his death:  residuals 
of a gunshot wound in the right arm with damage to the median 
and ulnar nerve (rated as 70-percent disabling); 
posttraumatic stress disorder (PTSD) (rated as 70-percent 
disabling); residuals of a gunshot wound to muscle group V 
(rated as 30-percent disabling); right horner's syndrome, 
secondary to stellate ganglion sympathectomy for causalgia or 
right arm with anhidrosis of the right side of the face, 
ptosis of the right eye (rated as 10-percent disabling); and, 
left inguinal herniorrhaphy residuals (rated as 10-percent 
disabling).  He died in early- 2006.  The death certificate 
listed the Veteran's immediate cause of death as ventricular 
fibrillation.  The underlying cause of death was listed as 
arteriosclerotic heart disease.  The Appellant contends that 
the causes of the Veteran's death were due to his service-
connected PTSD and the numerous medications the Veteran was 
required to take for his service-connected disabilities, 
which all put stress on his heart.

Since a medical opinion has not been previously obtained, the 
RO should refer the case to an appropriate specialist or 
specialists for medical opinions as to whether it is at least 
as likely as not that the Veteran's residuals of a gunshot 
wound in the right arm with damage to the median and ulnar 
nerve; PTSD; residuals of a gunshot wound to muscle group V; 
right horner's syndrome, secondary to stellate ganglion 
sympathectomy for causalgia or right arm with anhidrosis of 
the right side of the face, ptosis of the right eye; and, 
left inguinal herniorrhaphy residuals caused or contributed 
substantially and materially to cause the Veteran's death, to 
include consideration of the effect of the medications the 
Veteran was required to take for his service-connected 
disabilities.  

Furthermore, additional Veterans Claims Assistance Act (VCAA) 
notice is needed to comply with the decision in Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007), wherein in was 
held that for dependency and indemnity compensation benefits 
- including claims for cause of death, VCAA notice must 
include:  (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate the dependency and indemnity 
compensation claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and 
information required to substantiate a dependency and 
indemnity compensation claim based on a condition not yet 
service connected.

In addition, this letter must comply with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007), insofar as notifying the 
Appellant-widow of all elements of her claim, including 
concerning the downstream effective date.

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  The RO/AMC shall send the Appellant 
a VCAA notice letter to comply with 
Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007) by containing:  (1) a 
statement of the conditions for which 
the Veteran was service connected at 
the time of his death; (2) an 
explanation of the evidence and 
information required to substantiate a 
dependency and indemnity compensation 
claim - including for cause of death, 
based on a previously service-connected 
condition; and (3) an explanation of 
the evidence and information required 
to substantiate a dependency and 
indemnity compensation claim based on a 
condition not yet service connected.

In addition, this letter must comply 
with Dingess/Hartman, in terms of 
apprising the Appellant of all elements 
of her claim, including the downstream 
effective date element.

2.  The RO/AMC shall then refer the 
case to an appropriate specialist or 
specialists for medical opinions as to 
whether it is at least as likely as not 
that the Veteran's residuals of a 
gunshot wound in the right arm with 
damage to the median and ulnar nerve; 
PTSD; residuals of a gunshot wound to 
muscle group V; right horner's 
syndrome, secondary to stellate 
ganglion sympathectomy for causalgia or 
right arm with anhidrosis of the right 
side of the face, ptosis of the right 
eye; and, left inguinal herniorrhaphy 
residuals caused or contributed 
substantially and materially to cause 
the Veteran's death, to include 
consideration of the effect of the 
medications the Veteran was required to 
take for his service-connected 
disabilities.  

The claims file and a copy of this 
remand must be made available to and 
reviewed by the VA examiner(s) in 
connection with the formulation of any 
opinion.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate 
the Appellant's claim.  If the benefit 
sought on appeal remains denied, the 
Appellant should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The 
Appellant need take no action until she is so informed.  She 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


